September 27, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        ROBERT R. BURCHFIELD, Appellant

NO. 14-12-00811-CV                         V.

                     HOUSTON COMMUNITY BANK, Appellee
                       ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from the
judgment signed by the court below on June 4, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Robert R. Burchfield.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.